1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GARRETT CASE,                                    )   Case No.: 1:19-cv-01739-DAD-BAM
                                                      )
12                  Plaintiff,                        )   ORDER DIRECTING CLERK OF THE COURT TO
                                                      )   ADMINISTRATIVELY REDESIGNATE CASE AS
13          v.                                        )   A REGULAR CIVIL ACTION AND ASSIGN A
14                                                    )   DISTRICT COURT JUDGE
     RAYTHEL FISHER, JR., et al.,
                                                      )
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17
18          On December 13, 2029, Plaintiff Garrett Case (“Plaintiff”), a state prisoner proceeding with

19   counsel, filed this civil rights action pursuant to 42 U.S.C. § 1983. The action was administratively

20   designated as one involving a prisoner litigating the conditions of his confinement. As Plaintiff is not

21   proceeding in pro se, this matter should be redesignated. Accordingly, the Clerk of the Court SHALL

22   change the administrative designation of the present case to reflect that of a regular civil rights action.

23
24   IT IS SO ORDERED.

25
        Dated:     March 17, 2020                               /s/ Barbara   A. McAuliffe             _
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                          1
